Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 16-27 in the reply filed on 04/01/2021 is acknowledged.  The traversal is on the ground(s) that there is not a search burden placed on the examiner.  This is not found persuasive because there is an undue search burden placed on the examiner. The method presents an undue search burden upon the examiner because the subject matter of method claims, particularly the material worked upon, differentiates method and apparatus claims. For apparatus claims, the court has held that the material or article worked upon does not impart patentability to the claims. See MPEP 2115 titled “Material or Article Worked Upon by the Apparatus”. Thus, there is an undue search burden to further consider the method as recited. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s ) 16-27 are objected to because of the following informalities:  
Regarding Claim(s) 16-27, the Examiner notes that although Applicant may use reference characters in claim limitations (See MPEP 608.01 (m)) applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements. However, if applicant would like these to remain, the examiner would like to note that in order to comply with MPEP 608.01 (m), the reference characters must be in parentheses. 
Appropriate correction is required.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 16 Line(s) 2, the limitation “powder layering device that can be displaced” will be interpreted as a “rotary dosing cylinder provided with at least one powder dosing cavity” is supported by the specification on Page(s) 3 Line(s) 16-20. Likewise, the recitations in Claim 16 Line(s) 3, Claim 16 Line(s) 5, Claim 19 Line(s) 2-3, Claim 25 Line(s) 2, Claim 25 Line(s) 5, Claim 26 
In Claim 16 Line(s) 3, the limitation “powder deposition means for depositing" will be interpreted as a “rotary dosing cylinder provided with at least one powder dosing cavity” is supported by the specification on Page(s) 3 Line(s) 16-20. Likewise, the recitations in Claim 16 Line(s) 3, Claim 16 Line(s) 7, Claim 18 Line(s) 3, Claim 25 Line(s) 2-3, Claim 25 Line(s) 4, and Claim 26 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim 16 Line(s) 5, the limitation “a cleaning device situated on the path” will be interpreted as a “blowing device” is supported by the specification on Page(s) 6 Line(s) 9. The “blowing device” is later defined as a “blowing nozzle” on Page(s) 3 Line(s) 8.  Likewise, the recitations in regards to this generic placeholder will be treated similarly. 
In Claim 16 Line(s) 6, the limitation “a blowing device configured to blow” will be interpreted as a “blowing nozzle” as is supported by the specification on Page(s) 3 Line(s) 8. Likewise, the recitations in Claims 17 Line(s) 2, Claim 18 Line(s) 2, and Claim 22 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim 17 Line(s) 2, the limitation “a powder suction device for discharging” will be interpreted as a “suction nozzle” as is supported by the specification on Page(s) 10 Line(s) 14. Likewise, the recitations in Claims 17 Line(s) 3 in regards to this generic placeholder will be treated similarly. 
In Claim 18 Line(s) 2, the limitation “a sealing means delimiting”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 18 are rejected because there is insufficient antecedent basis for the limitation in the following claims:
In Claim 18 Line(s) 2, there is a “sealing means” introduced without any “sealing means” introduced in Claim 16.  The claim limitation will be read as “a sealing means”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 22-25, and 27 is/are rejected under 35 U.S.C § 102(a)(1) and § 102(a)(2) as being anticipated by KAWADA (US-20160067781-A1), hereafter referred to as KAWADA. 
Regarding Claim 16, KAWADA teaches a powder-based additive manufacturing installation (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.) comprising:
a powder layering device that can be displaced along a path linking a start zone A and an end zone B (powder layer forming apparatus 3 with recoater head 11 that is capable of moving in a horizontal uniaxial direction, Figure(s) 1/2/4 and Paragraph(s) 0031),
the powder layering device comprising powder deposition means for depositing powder in a powder deposition zone P situated between the start zone A and the end zone B (see the material discharging section 11c of the recoater head 11, Paragraph(s) 0032 and Figure(s) 1/2/4); and
a cleaning device situated on the path of the powder layering device (see fume suctioning sections 11fs and 11rs, Figure(s) 1/2/4 and Paragraph(s) 0032; and see the inert gas supplying apparatus 15, Paragraph(s) 0032 and Figure(s) 1/2/4),
the cleaning device comprising a blowing device configured to blow a gas flow onto at least one surface of the powder deposition means (see the inert gas supplying apparatus 15, Paragraph(s) 0032 and Figure(s) 1/2/4) 
Regarding Claim 17, KAWADA teaches the powder-based additive manufacturing installation,
wherein the cleaning device comprises a powder suction device (see fume suctioning sections 11fs and 11rs, Figure(s) 1/2/4 and Paragraph(s) 0032) for discharging the powder sucked by the suction device to a dust extraction zone D1 (The examiner considers the limitation “for discharging the powder sucked by the suction device to a dust extraction zone” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II. However, the fume collector 19 functions as a dust extraction zone D1, Figure(s) 2/4.),
which is isolated from the powder deposition zone P (see where the fume collector 19 is connected through dust box 21, Paragraph(s) 0040). 
Regarding Claim 22, KAWADA teaches the powder-based additive manufacturing installation,
wherein the cleaning device is located upstream of the powder deposition zone P (see where the fume suctioning sections 11fs and 11rs are upstream the material discharging section 11c, Figure(s) 4),
for a path in a direction from the start zone A to the end zone B (see where the fume suctioning devices 11fs and 11rs are on either side of the recoater head 11, Figure(s) 2/4 and Paragraph(s) 0032). 
Regarding Claim 23, KAWADA teaches the powder-based additive manufacturing installation,
wherein the blowing device comprises means for orienting the gas flow in a predetermined direction of orientation O (see where the inert gas supplying apparatus 15 and the fume collector 19 have an upper stream and a lower stream side to promote recycling, Paragraph(s) 0037 and Figure(s) 1; and see where the inert gas supplied to the elongated member 9l is discharged onto the molding region R through the opening, Paragraph(s) 0038). 
Regarding Claim 24, KAWADA teaches the powder-based additive manufacturing installation,
wherein the blowing device 42 comprises a blowing nozzle provided with a plurality of orifices that are aligned and directed toward the predetermined direction of orientation O (see the diffusing section 17 of the inert gas supplying apparatus 15 has a diffusing member 17c with a plurality of pores 17e, Paragraph(s) 0035 and Figure(s) 1)
Regarding Claim 25, KAWADA teaches the powder-based additive manufacturing installation,
wherein the powder layering device comprises a casing delimiting a volume in which the powder deposition means is situated (see the material holding section 11b, Figure(s) 2/4 and Paragraph(s) 0032), and
the predetermined direction of orientation O is such that the gas flow reaches a surface of the casing facing the powder deposition means in the path of the powder layering device (see where the diffusing section 17 has a diffusing member 17c facing the build plane, Paragraph(s) 0032 and Figure(s) 2/4, and see where the recoater 11 travels across the build plane, Figure(s) 2/4). 
Regarding Claim 27, KAWADA teaches the powder-based additive manufacturing installation,
wherein the powder layering device further comprises powder smoothing means (see the squeegee blades 11fb and 11rb for forming a material powder layer 8 by planarizing the material powder discharged from the material discharging section 11c, Paragraph(s) 0032 and Figure(s) 1/2/4), and
the predetermined direction of orientation O is such that the gas flow reaches a surface of the powder smoothing means in the path of the powder layering device (see where the diffusing section 17 has a diffusing member 17c facing the build plane, Paragraph(s) 0032 and Figure(s) 2/4, and see where the recoater 11 travels across the build plane, Figure(s) 2/4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 18-21 is/are rejected under 35 U.S.C § 103 as being unpatentable over KAWADA in view of HAFNER (DE-102014010929-A1), hereafter referred to as HAFNER.
Regarding Claim 18, KAWADA teaches the powder-based additive manufacturing installation; however, KAWADA does not teach the sealing means.
HAFNER does teach the following limitations: 
wherein the cleaning device comprises a sealing means  (see the brush elements 46 which can move back and forth and extend in the longitudinal direction of the coating blade, Paragraph(s) 0023 and Figure(s) 1) delimiting, in a powder-tight manner 
Regarding Claim 19, KAWADA teaches the powder-based additive manufacturing installation; however, KAWADA does not teach the sealing means.
HAFNER does teach the following limitations: 
wherein the sealing means comprises a brush provided with bristles that can bend when the powder layering device passes  (see the brush elements 46 which can move back and forth and extend in the longitudinal direction of the coating blade, Paragraph(s) 0023 and Figure(s) 1)
Regarding Claim 20, KAWADA teaches the powder-based additive manufacturing installation, ; however, KAWADA does not teach the sealing means.
HAFNER does teach the following limitations: 
wherein the sealing means comprises two brush  (see the brush elements 46 which can move back and forth and extend in the longitudinal direction of the coating blade, Paragraph(s) 0023 and Figure(s) 1)
the cleaning zone N being delimited by the two brushes and the blowing device being situated between the two brushes  (see the brush elements 46 which can move back and forth and extend in the longitudinal direction of the coating blade, Paragraph(s) 0023 and Figure(s) 1)
Regarding Claim 21, KAWADA teaches the powder-based additive manufacturing installation ; however, KAWADA does not teach the sealing means.
HAFNER does teach the following limitations: 
wherein the bristles of the brush extend in a direction at right angles to the surface of the powder deposition means with which the bristles come into contact  (see the brush elements 46 which can move back and forth and extend in the longitudinal direction of the coating blade, Paragraph(s) 0023 and Figure(s) 1)
Regarding Claims 18-21, KAWADA and TOCHIMOTO are analogous in the field of recoater blades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify KAWADA '(s) recoater 11 with HAFNER’(s) brush elements, because removes powder adhering there which counteracts a reduction in contamination when using different powders in one and the same device (Paragraph(s) 0023). 
  
Claim(s) 26 is/are rejected under 35 U.S.C § 103 as being unpatentable over KAWADA in view of TOCHIMOTO (US-20020090410-A1), hereinafter referred to as TOCHIMOTO
Regarding Claim 26, KAWADA teaches the powder-based additive manufacturing installation, the powder deposition means, the gas flow, and the powder layering device: 
the predetermined direction of orientation O is such that the gas flow reaches a surface of the rotary dosing cylinder in the path of the powder layering device (see where 17 faces the build platform on which 11 traverses, Figure(s) 1/2/4). 
However, KAWADA does not teach:
wherein the powder deposition means comprises a rotary dosing cylinder provided with at least one powder dosing cavity, and
TOCHIMOTO teaches the suction device (Paragraph(s) 0057), and cleaning device (Paragraph(s) 0028)
wherein the powder deposition means comprises a rotary dosing cylinder provided with at least one powder dosing cavity (see the powder conveying screw, Figure(s) 2 and Paragraph(s) 0069-0070), and
KAWADA and TOCHIMOTO are analogous in the field of recoater blades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify KAWADA '(s) recoater 11 with TOCHIMOTO '(s) powder conveying screw, because this transfers powder to the tank 41 in the powder dispensing unit 40 (Paragraph(s) 0070). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743